          Case 5:20-cv-03097-SAC Document 7 Filed 05/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIO FLEMMING,

               Plaintiff,

               v.                                      CASE NO. 20-3097-SAC

REGINALD BAKER,

               Defendant.


                                  ORDER TO SHOW CAUSE

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On April 1, 2020, this

case was transferred to this Court from the Western District of Missouri. On that same date, the

Court entered a Notice of Deficiency (Doc. 6), directing Plaintiff to either pay the $400.00 filing

fee or to file a motion to proceed without prepayment of fees by May 1, 2020. The Notice

provides that “[i]f you fail to comply within the prescribed time, the Judge presiding over your

case will be notified of your non-compliance, and this action may be dismissed without further

notice for failure to comply with this court order.” (Doc. 6, at 1.)

       Plaintiff is ordered to show good cause why this action should not be dismissed without

prejudice pursuant to Rule 41(b) for failure to comply with court orders. Rule 41(b) of the

Federal Rules of Civil Procedure “authorizes a district court, upon a defendant’s motion, to order

the dismissal of an action for failure to prosecute or for failure to comply with the Federal Rules

of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x 764, 771 (10th Cir. 2009)

(citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as permitting district courts to

dismiss actions sua sponte when one of these conditions is met.” Id. (citing Link v. Wabash R.R.

Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).



                                                  1
           Case 5:20-cv-03097-SAC Document 7 Filed 05/08/20 Page 2 of 2




“In addition, it is well established in this circuit that a district court is not obligated to follow any

particular procedures when dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to submit the filing fee or a motion to proceed in forma pauperis

within the allowed time. Therefore, Plaintiff should show good cause why this case should not

be dismissed without prejudice pursuant to Rule 41(b).

        IT IS THEREFORE ORDERED THAT Plaintiff is granted until May 26, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why this action should not be dismissed without prejudice pursuant to Rule 41(b) for

failure to comply with court orders.

        IT IS SO ORDERED.

        Dated May 8, 2020, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   2
